NO. 07-12-00336-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                  OCTOBER 18, 2012


                   IN RE LEANNE FARRELL COLLIER, RELATOR



Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                        ORDER


      With the issuance of this Court’s opinion in cause number 07-12-0084-CV,

Leanne Collier’s Petition for Writ of Prohibition is denied as moot. See TEX. R. APP. P.

52.8(d). Furthermore, the stay of all trial court proceedings in trial court cause number

2007-539,120, issued by this Court on August 1, 2012, is hereby lifted.



                                                      Per Curiam